Title: John Cartwright to Jefferson, Thomas, before 29 Sep. 1824, 29 September 1824
From: Cartwright, John
To: 

The final constitutional and Federal Instrument of the Republic of VirginiaSection I.(Primary Preamble)Whereas the establishment of Anglo-American Independence by the original thirteen states of the Union, which under the protection of Divine Providence was, on theday of July in the year 1776, happily declared and proclaimed, was unquestionably the most beneficial event, and characterized the most magnificent Epoch in the political records of the Human Race:And whereas Virginia was the first of the said thirteen States, and, as such, the first Nation in the world, that framed in writing and adopted a Constituting Instrument, delineating a system of independent government,  originating with and agreed upon by a People.And whereas, from a People, at that time driven,  unprepared into a harrassing War for self-preservation, and who had not previously been in the full possession and exercise of national self-government a faultless Constitution or Form of Polity, at a crisis so pregnant with embarrassment and peril, was not to be expected:And whereas, although the constituting Instrument then framed and adopted hath in general  proved the extraordinary virtue and wisdom of the generation by whom it was conceived, yet, in some particulars experience hath developed defects in its construction and indicated improvements of which it is susceptible.And whereas, with a view to such Improvements, a Committee of Revision, consisting of a seventh part of the House of Delegates together with a seventh part of the Senate of this State, was appointed, did assemble, and, after consultation, made its Report.And whereas the said Report having, by the House of Delegates and Senate respectively been approved and confirmed, and by them conjointly submitted to the Judgment of the universal People in their several Electorates specially assembled for considering the same; and such consideration having taken place;The universal People of the Virginian Republic do therefore, by this their Act and Deed, solemnly determine, will, declare and proclaim, that the Constitution or Form of Polity, formed agreably to the eternal Laws of God and the inherent Rights of Man, as definened and distinctly set forth in the 2d section of this Instrument, is adopted  as the future  Constitution or Polity of Virginia: And that the same shall come into operation and take effect for all time hence to come, from and after the day on which both Houses of the General Assembly shall conjointly  enter the same on the Records of the Republic.And whereas a Federal Authority, for superintending, managing and legally regulating the external concerns and interests of a confederation of Republics, is not a basis of Public Liberty, but a superstructure of mere Policy; having its origin, not in the  nature of a State Constitution, immediately emanating from the People; but in manner  of an Alliance between States, for certain specified objects of common interest and utility; whence its legislatorial acts and regulations, merely resemble those articles of a Treaty which to  a necessary and specified extent only, are binding on the citizens of the contracting StatesWherefore the Universal People of Virginia do hereby further declare and Proclaim, that, so long as the present Form and Power of a Federal Authority for this Union shall continue unchanged, it shall by them be strictly observed, and upheld to the utmost of their means and ability: But that it is their wish  to see it revised, simplified and amended, until it shall come under the Definition of such a Federal Authority as, in addition to the state constitution or Polity, is likewise defined and distinctly set forth in the 2d Section of this Instrument. Section II.The Constitution or Polity of Virginia, being necessarily antecedent  and paramount to Law; as well as being a sure criterion for ascertaining the rectitude of Legislation, is, in its five all-comprehensive Elements, thus defined;I. Principles of Truth and morality whereon must depend the Political Liberty and social Order of a People:II. Arms-bearing, to the full extent of bodily ability in the People:III. Legislation by a single assembly of persons of competent age and approved wisdom, elected by the People:IV. Juridication by Juries fairly drawn from the People:V. Magistracy, for the executive duties, elected by the People.The Form, which it is the wish  of the Universal People of Virginia may, on a Revision of the present Form, be adopted as the Federal Authority, for superintending managing and legally regulating the external concerns and interests of the Union, is thus defined.A  Congress of one Chamber, a President, a Vice-President, and a Council of Experience.Section III.The Universal People of Virginia, after expressing their wish that every thing in the nature of Regulation which appertains to the Federal Authority, may be distinctly placed at the Head of a  Federal Code of Laws, do hereby further will & command that, altogether separate from, and in subordination to the Constitution, there be placed at the Head of the Legal Code of the Republic, all that is herein after–mentioned; that is to say;1. The five several series of fundamental Principles, for respectively illustrating the five Elements of the Constitution now adopted: which Principles have been considered and are approved.2. The three fundamental Laws for respectively detailing the nature, force, properties and provisions of the IId, IIId and IVth Elements of the Constitution; and for insuring their practical operation and effect, which Laws have been considered and are approved.3. The seven collections of admonitory Declarations, for warning against immoral & impolitic legislation; which Declarations have been considered and are approved.4. The series of fundamental Principles and the observations which mark and discriminate the nature, character, and attributes of the Federal Authority, as distinguishable from the authority of the state Legislatures; which Principles and Observations have been considered and are approved.5. The general fundamental Law, for defining the respective attributes of the Congress, of the President, of the Vice President and of the council of Experience; for assigning to each branch of the Federal Authority its appropriate and specific powers; for denoting its duties; for providing the aids, instruments and means necessary to each; for limitting the authority to be exercised in their several spheres of action; and for insuring their energetic operation for the common good of the Union; which Law has been considered and is approved.
   (First Inferential Decision)

   (Secondary Preamble)

   (Second Inferential Decision.)

   and hope

   and hope
